                         UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

  JANICE GLASS,                                         Case No.:
                       Plaintiff,
  vs.
  MAGUIRE INSURANCE AGENCY, INC.,

                           Defendant.
  ________________________________________/

                         COMPLAINT AND DEMAND FOR JURY TRIAL

            Plaintiff JANICE GLASS (“Ms. Glass”), by and through her attorneys, alleges and states

  as follows:

                                   PRELIMINARY STATEMENT

       1.       The Plaintiff, Ms. Glass, brings this action against Defendant MAGUIRE

INSURANCE AGENCY, INC. (“MAGUIRE” or "Defendant") for violations of 42 U.S.C. § 1981

(“Section 1981”), Title VII of the Civil Rights Act of 1964 (“Title VII”), the Family and Medical

Leave Act, 29 U.S.C. §§ 2601-2654 (“FMLA”), the Americans with Disabilities Act of 1990 as

amended by the ADA Amendments Act of 2008, 42 U.S.C. §§ 12101 to 12213 ("ADA"), and the

Florida Civil Rights Act (FCRA).

       2.       Defendant hired Ms. Glass in December of 2004 as an Assistant Underwriter in its

Altamonte Springs, Florida Office.

       3.       Despite Ms. Glass’ many achievements, Defendant subjected her to discrimination

and retaliation because she was a black woman, disabled, and had exercised her rights protected by

the FMLA, Title VII, and the FCRA.

       4.       On April 1, 2019, while Ms. Glass was on disability leave, Defendant terminated

Ms. Glass’ employment.
                                            JURISDICTION

        5.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that this

is a civil action arising under Title VII, and the FMLA, and the FCRA. This court has supplemental

jurisdiction over plaintiff's related claims arising under state and local laws pursuant to 28 U.S.C. §

1367(a).

                                                 VENUE

        6.     Venue is proper in this district under 42 U.S.C. § 2000e-5(f)(3), in that the unlawful

employment practice was committed in this district.

                                    CONDITIONS PRECEDENT

        7.     On March 5. 2019 and April 19, 2019, Ms. Glass timely dual-filed charges of

discrimination and retaliation with the Equal Employment Opportunity Commission (EEOC) and

the Florida Commission on Human Rights (FCHR).

        8.     On or about December 18, 2019, Ms. Glass received a Notice of Right to Sue from

the EEOC. This Complaint has been filed within 90 days of receipt of that notice.

        9.     Ms. Glass has exhausted all administrative remedies required by the applicable

statutes.

        10.    All conditions precedent to bringing this action have occurred or been waived.

                                               PARTIES

        11.    At all times relevant to this action, Ms. Glass was an employee, as defined by Title

VII, and the FCRA, and is an eligible employee as defined by the FMLA.

        12.    Defendant is a Pennsylvania corporation with corporate headquarters located in Bala

Cynwyd, PA.

        13.    Defendant is an employer as defined by Title VII, the FMLA, and the FCRA.



                                                    2
                                                 FACTS

          14.   Ms. Glass began working for Defendant in or about December of 2004 as an

Underwriter Assistant.

          15.   In or about 2017 Defendant’s work environment became very hostile toward black

employees.

          16.   Ms. Glass made multiple attempts to address the harassment and discrimination she

was experiencing internally, through Defendant’s complaint procedure.

          17.   Unfortunately, rather than the environment improving, the treatment of Ms. Glass

got worse.

          18.   The environment was so hostile that Ms. Glass began to experience psychological

and physical symptoms secondary to stress.

          19.   In early 2019 Defendant became aware that Ms. Glass was suffering from a serious

medical condition.

          20.   On or about February 14, 2019, Ms. Glass began leave under the Family and

Medical Leave Act.

          21.   While on FMLA leave Ms. Glass filed a charge with the EEOC regarding racial

discrimination she had experienced during her employment.

          22.   Less than a month later, on April 1, 2019, Plaintiff’s employment was terminated.

          23.   Plaintiff then filed a second charge with the EEOC for the retaliatory termination.

                                       COUNT ONE
      Discrimination Based on Race in Violation of Title VII of the Civil Rights Act of 1964
                                  (42 U.S.C. §§ 2000e et al.)

          24.   Ms. Glass repeats and realleges paragraphs 1 through 23 hereof, as if fully set forth

herein.



                                                    3
          25.   Ms. Glass is a member of a protected class because her race is black.

          26.   Defendant treated white employees more favorably.

          27.   Ms. Glass suffered damages as a result of Defendant’s unlawful discriminatory

actions, including emotional distress, past and future lost wages and benefits, and the costs of

bringing this action.

          28.   Defendant intentionally violated Ms. Glass’ rights under Title VII, with malice or

reckless indifference, and, as a result, is liable for punitive damages.

                                            COUNT TWO
                 Retaliation in Violation of Title VII of the Civil Rights Act of 1964
                                      (42 U.S.C. §§ 2000e et al.)

          29.   Ms. Glass repeats and realleges paragraphs 1 through 23 hereof, as if fully set forth

herein.

          30.   Ms. Glass engaged in protected activity by complaining about discriminatory

treatment based on her race.

          31.   Less than a month after Plaintiff filed a charge of discrimination with the EEOC her

employment was terminated.

          32.   Defendant’s alleged reason for terminating Ms. Glass’ employment is pretextual and

baseless.

          33.   Defendant fired Ms. Glass because she complained of discrimination.

          34.   Ms. Glass suffered damages as a result of Defendant’s unlawful retaliatory actions,

including emotional distress, past and future lost wages and benefits, and the costs of bringing this

action.

          35.   Defendant intentionally violated Ms. Glass’ rights under Title VII, with malice or

reckless indifference, and, as a result, is liable for punitive damages.



                                                     4
                                            COUNT THREE
                Retaliation in Violation of the Family and Medical Leave Act (FMLA)
                                       (29 U.S.C. §§ 2601-2654)

          36.   Ms. Glass repeats and realleges paragraphs 1 through 23 hereof, as if fully set forth

herein.

          37.   Ms. Glass began FMLA leave on February 14, 2019.

          38.   Less than two months after Plaintiff began FMLA leave her employment was

terminated.

          39.   Defendant’s alleged reason for terminating Ms. Glass’ employment is pretextual and

baseless.

          40.   Defendant fired Ms. Glass because she took FMLA leave for her own serious

medical condition.

          41.   Ms. Glass suffered damages as a result of Defendant's unlawful retaliatory actions,

including past and future lost wages and benefits and the costs of bringing this action.

          42.   Defendant willfully violated Ms. Glass’ rights under the FMLA and, as a result, is

liable for liquidated damages.

                                          COUNT FOUR
                            Race Discrimination in Violation of the FCRA

          43.    Ms. Glass repeats and realleges paragraphs 1 through 23 hereof, as if fully set forth

herein.

          44.   Ms. Glass is a member of a protected class because her race is black.

          45.   Defendant treated similarly-situated white employees more favorably.

          46.    Ms. Glass suffered damages as a result of Defendant’s unlawful discriminatory

actions, including emotional distress, past and future lost wages and benefits, and the costs of

bringing this action.

                                                     5
                                            COUNT FIVE
                                 Retaliation in Violation of the FCRA

          47.   Ms. Glass repeats and realleges paragraphs 1 through 23 hereof, as if fully set forth

herein.

          48.   Ms. Glass engaged in protected activity under the FCRA multiple times during her

employment, including but not limited to when she filed a charge of discrimination with the FCHR.

          49.   Less than a month after Ms. Glass filed her charge of discrimination, Defendant

summarily fired Ms. Glass on April 1, 2019.

          50.   Defendant’s alleged reason for terminating Ms. Glass’ employment is pretextual and

baseless.

          51.   Defendant fired Ms. Glass because she complained of discrimination.

          52.   Ms. Glass suffered damages as a result of Defendant’s unlawful retaliatory actions,

including emotional distress, past and future lost wages and benefits, and the costs of bringing this

action.

                                           COUNT SIX
                 Discrimination in Violation of the Americans with Disabilities Act
                                     42 U.S.C. §§ 12181 et seq.

          53.   Ms. Glass repeats and realleges paragraphs 1 through 23 hereof, as if fully set forth

  herein.

          54.   Ms. Glass was disabled and/or perceived as disabled, and qualified for her position

when Defendant fired her.

          55.   Defendant treated similarly-situated employees who were not disabled and/or

perceived as disabled.




                                                    6
          56.   Ms. Glass suffered damages as a result of Defendant’s unlawful discriminatory

actions, including emotional distress, past and future lost wages and benefits, and the costs of

bringing this action.

                                           COUNT SEVEN
                         Disability Discrimination in Violation Of The FCRA

          57.   Ms. Glass repeats and realleges paragraphs 1 through 23 hereof, as if fully set forth

herein.

          58.   Ms. Glass was disabled and/or perceived as disabled, and qualified for her position

when Defendant fired her.

          59.   Defendant treated similarly-situated employees who were not disabled and/or

perceived as disabled.

          60.   Ms. Glass suffered damages as a result of Defendant’s unlawful discriminatory

actions, including emotional distress, past and future lost wages and benefits, and the costs of

bringing this action.

                                             COUNT EIGHT
                            Race Discrimination in Violation of 42 U.S.C. § 1981

          61.   Ms. Glass repeats and realleges paragraphs 1 through 23 hereof, as if fully set forth

herein.

          62.   Ms. Glass is a member of a protected class because her race is black.

          63.   Defendant treated similarly-situated white employees more favorably.

          64.   Ms. Glass suffered damages as a result of Defendant’s unlawful discriminatory

actions, including emotional distress, past and future lost wages and benefits, and the costs of

bringing this action.

                                            COUNT NINE
                            Retaliation in Violation of the 42 U.S.C. § 1981


                                                    7
          65.    Ms. Glass repeats and realleges paragraphs 1 through 23 hereof, as if fully set forth

herein.

          66.    Ms. Glass engaged in protected activity under the FCRA multiple times during her

employment, including but not limited to when she filed a charge of discrimination with the EEOC

and the FCHR.

          67.    Less than a month after Ms. Glass filed her charge of discrimination, Defendant

summarily fired Ms. Glass on April 1, 2019.

          68.    Defendant’s alleged reason for terminating Ms. Glass’ employment is pretextual and

baseless.

          69.    Defendant fired Ms. Glass because she complained of discrimination.

          70.    Ms. Glass suffered damages as a result of Defendant’s unlawful retaliatory actions,

including emotional distress, past and future lost wages and benefits, and the costs of bringing this

action.

                                         PRAYER FOR RELIEF

  WHEREFORE, Plaintiff respectfully requests judgment as follows:

            A. Accept jurisdiction over this matter;

            B. Award Plaintiff for her past and future loss of wages and benefits, plus interest;

            C. Order Defendant to reinstate Plaintiff to a position comparable to her former position

            or, in lieu of reinstatement, award her front pay (including benefits);

            D. Award to Plaintiff liquidated damages incurred in connection with this action, equal to

            the sum amount of backpay and interest;

            E. Award to Plaintiff all costs and reasonable attorneys' fees incurred in connection with

            this action;



                                                       8
     F. Award to Plaintiff compensatory damages;

     G. Award to Plaintiff punitive damages; and

     H. Grant Plaintiff such additional or alternative relief as the Court deems just and proper.

                                      JURY DEMAND

     Plaintiff demands a trial by jury on all claims properly triable by a jury.

Dated: March 6, 2020.

                            Respectfully submitted by,

                                             Amanda Ellen B. Clay, Esq.
                                             Amanda Ellen B. Clay, Esq.
                                             Florida Bar No.: 28808
                                             Three Thirteen Law, PLLC
                                             1101 E. Cumberland Ave. Suite 201H
                                             PMB 604
                                             Tampa, FL 33602
                                             ph. (813) 530-9849
                                             mandi@threethirteenlaw.com
                                             313docket@gmail.com




                                               9
